1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     BANK OF AMERICA, N.A.,                    )
4                                              )
                       Plaintiffs,             )             Case No.: 2:16-cv-02258-GMN-CWH
5
            vs.                                )
6                                              )                         ORDER
     ALIANTE MASTER ASSOCIATION; SFR )
7    INVESTMENTS POOL 1, LLC; NEVADA )
     ASSOCIATION SERVICES, INC.,               )
8
                                               )
9                      Defendants.             )
                                               )
10                                             )
     SFR INVESTMENTS POOL 1, LLC,              )
11                                             )
12
                       Counter/Cross Claimant, )
            vs.                                )
13                                             )
     BANK OF AMERICA, N.A.; ALBERT C.          )
14   SMITH, an individual; and DAWN D. SMITH,)
     an individual,                            )
15
                       Counter/Cross           )
16                     Defendants.             )
                                               )
17

18         On May 8, 2018, the Court granted summary judgment to Plaintiff Bank of America,

19   N.A. (“Plaintiff”) because, under Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832

20   F.3d 1154 (9th Cir. 2016), the Aliante Master Association (“HOA”) “foreclosed under a

21   facially unconstitutional notice scheme” and therefore the “foreclosure sale cannot have

22   extinguished” Plaintiff’s deed of trust on the property. (Order 6:23–25, ECF No. 100). The

23   Ninth Circuit has since held, however, that Nevada’s homeowner’s association foreclosure

24   scheme is not facially unconstitutional because the decision in Bourne Valley was based on a

25   construction of Nevada law that the Nevada Supreme Court has since made clear was incorrect.
     See Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir.
                                               Page 1 of 2
1    2019) (recognizing that Bourne Valley “no longer controls the analysis” in light of SFR
2    Investments Pool1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018)). Moreover,
3    for orders from this district that relied on Bourne Valley Court Trust v. Wells Fargo Bank, N.A.,
4    832 F.3d 1154 (9th Cir. 2016), and were thereafter appealed, the Ninth Circuit recently began
5    reversing and remanding such orders in light of Bank of Am., N.A. v. Arlington W. Twilight
6    Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019). See, e.g., U.S. Bank, N.A, v. SFR
7    Investments Pool 1, LLC, No. 18-16006, 2019 WL 6817304, at *1 (9th Cir. Dec. 13, 2019).
8           Accordingly, to preserve judicial resources,
9           IT IS HEREBY ORDERED that the Court’s prior Order, (ECF No. 100), is
10   VACATED.
11          IT IS FURTHER ORDERED that the parties shall have thirty days from the date of
12   this Order to file renewed dispositive motions.
13          The Clerk of Court shall reopen the case and deliver a copy of this Order to the United
14   States Court of Appeals for the Ninth Circuit, Appeal Number 18-16057.
15

16                      18 day of December, 2019.
            DATED this _____
17

18
                                                  ___________________________________
19
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
20

21

22

23

24

25



                                                Page 2 of 2
